Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 17-BG-152

IN RE ABIGAIL ASKEW
                                                     2013 BDN 238
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 497703


BEFORE:      Glickman and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                       ORDER
                              (Filed – August 17, 2017)

       On consideration of the Board on Professional Responsibility’s Report and
Recommendation, this court’s March 10, 2017, order directing respondent to show
cause why she should not be suspended pending final action on the Board’s report,
and the response of respondent wherein she does not oppose the imposition of an
interim suspension, it is

      ORDERED that Abigail Askew is hereby suspended from the practice of
law in the District of Columbia pending final disposition of this proceeding. It is

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI, § 14 relating to suspended attorneys and D.C. Bar
R. XI, § 16 (c), dealing with the timing of eligibility for reinstatement as related to
compliance with R. XI, § 14, including filing of the required affidavit.


                                   PER CURIAM